Citation Nr: 0314295	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-36 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1968 to 
January 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 1999, it was determined that a 
well-grounded claim had been presented, and the matter was 
remanded to the Department of Veterans Affairs (VA), 
Philadelphia, Pennsylvania, Regional Office (RO) for 
additional development and readjudication.  The case is ready 
for further appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In March 2003, the RO issued a supplemental statement of the 
case to the appellant that included the provisions of the 
VCAA.  In the cover letter, the appellant was told that he 
had 60 days to respond to the supplemental statement of the 
case.  Subsequent to this letter, however, a decision was 
issued in the Federal Circuit Court that interpreted the 
effect of the VCAA on claims for veteran's benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Among other things, 
this decision asserted that appellants must be afforded one 
year to respond to any request for development information 
under the VCAA, and not the 60 days that had been indicated.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and determine whether any additional notification or 
development action is required under the VCAA.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 


response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


